Name: Commission Regulation (EU) NoÃ 717/2010 of 6Ã August 2010 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  organisation of transport
 Date Published: nan

 11.8.2010 EN Official Journal of the European Union L 210/24 COMMISSION REGULATION (EU) No 717/2010 of 6 August 2010 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN code indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 2010. For the Commission, On behalf of the President, Janusz LEWANDOWSKI Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A product (so-called exhaust gas temperature sensor) consisting of:  a thermistor with a power handling capacity not exceeding 20 W, in its own housing,  a fixing bolt,  a shaft facilitating fixation inside a vehicles exhaust system, and  an electrical cable, with a heat resistant sleeve, which connects the product to a plug and which, in turn, enables connection to the vehicles engine management system. Depending on the temperature, the thermistor changes its resistance. When connected, this change of resistance produces a change of electrical current, which is transmitted to the engine management system. The product cannot convert the electrical current output into a temperature measurement or display the temperature. 8533 40 10 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8533, 8533 40 and 8533 40 10. Classification under heading 9025 as a thermometer or as a part thereof is excluded as the product cannot measure nor display temperature. The product is a non-linear resistor depending on temperature (see also the Harmonised System Explanatory Notes to heading 8533 (A)(5)) and therefore is to be classified under subheading 8533 40 as other variable resistors.